Citation Nr: 1314685	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  95-08 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than August 6, 1987 for the grant of service connection and a compensable rating for a residual scar of a gunshot wound of the left elbow.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  He received the Purple Heart Medal and Combat Infantryman Badge.

This matter initially came before the Board of Veterans' Appeals (Board) from a December 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In that decision, the RO granted service connection for a residual scar of a gunshot wound of the left elbow and assigned an initial 10 percent disability rating, effective September 15, 1993.

In July 2000, the Veteran testified at a hearing before a local hearing officer at the RO and a transcript of that hearing has been associated with his claims folder.

In March 2001, the Board remanded this matter to schedule the Veteran for a Board hearing before a Veterans Law Judge.

The Veteran testified before a Veterans Law Judge at a December 2001 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with his claims folder.

In May 2003, the Board sent the Veteran a letter informing him that the Veterans Law Judge who had conducted the December 2001 hearing was no longer employed at the Board and asked him to indicate whether he wanted to attend a new hearing. The Veteran responded that he did not wish to have another hearing.

In July 2003 and June 2007, the Board remanded this matter for further development.

In August 2010, the Board granted an effective date of August 6, 1987 for the grant of service connection and a compensable rating for a residual scar of a gunshot wound of the left elbow.  The Board's decision was implemented in a September 2010 rating decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).
In a May 2012 memorandum decision, the Court set aside the Board's August 2010 decision and remanded the case for readjudication in compliance with directives specified in the Court's decision.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this file have been reviewed and considered as part of this appeal.

In October 2010 and September 2011, the Veteran raised the issues of entitlement to service connection for a cardiac disability and entitlement to an increased rating for diabetes mellitus.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In an April 2013 statement, the Veteran's representative contended that the Veteran is entitled to an earlier effective date for the grant of service connection and a compensable rating for a residual scar of a gunshot wound of the left elbow because there was clear and unmistakable error (CUE) in a December 1970 rating decision that granted service connection for residuals of a gunshot wound to the left elbow with traumatic arthritis, but did not grant a separate compensable rating for an associated scar.

The AOJ has not adjudicated the claim of CUE and the Board is precluded from adjudicating that claim in the first instance.  Jarrell v. Nicholson, 20 Vet. App. 326, 333-34 (2006).  The CUE issue is inextricably intertwined with the earlier effective date issue because if the December 1970 decision contains CUE, it did not become final.  See 38 C.F.R. § 3.105(a) (2012); see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, the Board must defer adjudication of the appeal for an earlier effective date.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall adjudicate the Veteran's claim of CUE in the December 1970 rating decision that granted service connection for residuals of a gunshot wound to the left elbow with traumatic arthritis, but did not grant a separate compensable rating for an associated scar.  This issue shall not be certified to the Board unless a sufficient substantive appeal is submitted.

2.  If any benefit for which a sufficient substantive appeal has been submitted remains denied and additional relevant evidence is received, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



